   Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 1 of 16 PageID #:181




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 FRANK GILBERT, on behalf of himself
 and all others similarly situated,

              Plaintiffs,
                                                  No. 19-CV-04988
        v.                                        Judge Franklin U. Valderrama

 I.C. SYSTEM, INC.,

              Defendant.

                         MEMORANDUM OPINION AND ORDER

       Plaintiff Frank Gilbert (Gilbert), a Sprint customer, allegedly incurred a debt

for goods and services related to his Sprint account. As a result, defendant I.C.

System, Inc. (ICS), a collection agency, mailed Gilbert a collection letter to begin

collecting Gilbert’s alleged debt. Gilbert filed this individual and putative class action

lawsuit against ICS, alleging that ICS violated the Fair Debt Collection Practices Act

(FDCPA), 15 U.S.C. § 1692, et seq., by using unfair means to collect alleged debts. R.

1, Compl. 1

       ICS’ Motion to Compel Arbitration (R. 10, Mot. Compel) and Gilbert’s Motion

to Strike the Declaration of Chris Hansen (Hansen Declaration), which was attached

to ICS’ Reply in Support of its Motion to Compel (R. 17, Mot. Strike), are both before

the Court. For the reasons set forth below, the Court denies both motions.




1Citations
         to the docket are indicated by “R.” followed by the docket number or filing name,
and where necessary, a page or paragraph citation.
   Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 2 of 16 PageID #:182




                                    Background

       Gilbert allegedly incurred a debt for goods and services for a Sprint consumer

account. Compl. ¶ 11. ICS is a collection agency that uses the mail and telephone to

collect consumer debts originally owed to others. Id. ¶ 8; R. 7, Answer ¶ 2. It holds a

collection agency license from the State of Illinois. Compl. ¶ 9; Answer ¶ 2.

      Gilbert claims that on or about February 11, 2019, ICS mailed a collection

letter to him regarding his alleged debt (Collection Letter). Compl. ¶ 14. According to

Gilbert, the alleged debt is a “debt” as that term is defined in Section 1692a(5) of the

FDCPA, and the Collection Letter is a “communication” as that term is defined in

Section 1692a(2) of the FDCPA. Id. ¶¶ 11, 15. The Collection Letter stated that

“Sprint is both the original and current creditor to whom this debt is owed,” and that

“[y]our delinquent account has been turned over to this collection agency.” R. 1-1,

Collection Letter at 6. The Collection Letter also included an account number, an ICS

reference number, and stated that the balance due was $1,437.23. Id.

      Gilbert alleges that the amount ICS sought to collect was actually increasing

on a monthly basis due to interest or other charges, but ICS’s Collection Letter did

not inform him that his debt amount would be increased. Compl. ¶¶ 18–20. Gilbert

further claims that, after he was credited for equipment charges, (which reduced the

alleged debt to $985.00 in March 2019), the debt balance increased to $999.00 in April

2019 and $1,013.00 in May 2019. Id. ¶ 21. As a result, Gilbert alleges that he could

have paid the amount claimed in the Collection Letter at some future date and not

have realized that the amount paid would not have satisfied his current balance. Id.



                                           2
      Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 3 of 16 PageID #:183




¶ 22. He contends that to comply with the FDCPA, ICS should have informed him

that if he paid the amount due as stated in the Collection Letter, an adjustment may

be necessary after ICS received his check, and in that case, ICS would inform Gilbert

before depositing the check for collection. Id. ¶ 25. Gilbert claims that ICS violated

the FDCPA when it failed to disclose (i) that the balance of an alleged debt was

increasing and/or (ii) that the amount owed on the ultimate date of payment would

be more than the amount identified as “balance due” in the Collection Letter. Id. ¶

31.

        Gilbert brought this action individually and as a class on behalf of all persons

similarly situated in the state of Illinois from whom ICS attempted to collect a debt

by mailing them a letter substantially similar to the Collection Letter which lists a

balance due “but which fails to state that the amount due is increasing and/or which

fails to communicate that the amount owed on the date that the individual may pay

will be more than the amount stated as being the balance due in the [Collection]

Letter.” Compl. ¶ 35.

        ICS answered the Complaint and asserted multiple affirmative defenses,

including that Gilbert’s claims were barred by a contractual arbitration and class

action waiver agreement. Answer at 1. ICS subsequently filed the pending Motion to

Compel Arbitration pursuant to the Federal Arbitration Act, 9 U.S.C. § 1, et seq. Mot.

Compel. Gilbert filed a Response (R. 15, Resp. Compel), and ICS filed a Reply (R. 16,

Reply Compel), attaching the Hansen Declaration in support of its Motion to Compel




                                            3
   Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 4 of 16 PageID #:184




(R. 16-1, Hansen Dec.). Gilbert then filed a motion strike Hansen’s Declaration, which

is also fully briefed. Mot. Strike; R. 20, Resp. Strike; R. 22, Reply Strike.

                                 Standard of Review

      The Federal Arbitration Act “reflects both a liberal federal policy favoring

arbitration . . . and the fundamental principle that arbitration is a matter of contract.”

Gupta v. Morgan Stanley Smith Barney, LLC, 934 F.3d 705, 710 (7th Cir. 2019)

(quoting AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 339 (2011)). Under the

FAA, arbitration agreements “‘shall be valid, irrevocable, and enforceable, save upon

such grounds as exist at law or in equity for the revocation of any contract.’” Janiga

v. Questar Cap. Corp., 615 F.3d 735, 740 (7th Cir. 2010) (quoting 9 U.S.C. § 2)).

“Although it is often said that there is a federal policy in favor of arbitration, federal

law places arbitration clauses on equal footing with other contracts, not above them.”

Id. “[A]rbitration should be compelled if three elements are present: (1) an enforceable

written agreement to arbitrate, (2) a dispute within the scope of the arbitration

agreement, and (3) a refusal to arbitrate.” Scheurer v. Fromm Family Foods LLC, 863

F.3d 748, 752 (7th Cir. 2017).

      The party seeking to compel arbitration has the burden of establishing an

agreement to arbitrate. 9 U.S.C. § 4; A.D. v. Credit One Bank, N.A., 885 F.3d 1054,

1063 (7th Cir. 2018). Once the party seeking to compel has done so, the party resisting

arbitration bears the burden of identifying a triable issue of fact on the purported

arbitration agreement. See Tinder v. Pinkerton Sec., 305 F.3d 728, 735 (7th Cir. 2002).

The resisting party’s evidentiary burden is like that of a party opposing summary



                                            4
   Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 5 of 16 PageID #:185




judgment. Id. “[A] party cannot avoid compelled arbitration by generally denying the

facts upon which the right to arbitration rests; the party must identify specific

evidence in the record demonstrating a material factual dispute for trial.” Id. Like

summary judgment, the court views the evidence in the light most favorable to the

non-moving party and draws reasonable inferences in its favor. Id. If the party

opposing arbitration identifies a genuine issue of fact as to whether an arbitration

agreement was formed, “the court shall proceed summarily to the trial thereof.” 9

U.S.C. § 4; see Tinder, 305 F.3d at 735.

                                      Analysis

      The Court addresses Gilbert’s Motion to Strike the Hansen Declaration first,

followed by ICS’ Motion to Compel Arbitration.

                                I.     Motion to Strike

      ICS did not support its opening Motion to Compel with any affidavit from a

Sprint employee. In its Reply, without leave of the Court, ICS attached an affidavit

from Chris Hansen, an Outside Collection Agency Manager for Sprint. Hansen Dec.

      Gilbert, in turn, moved to strike the Hansen Declaration and the argument in

ICS’ Reply that the Terms and Conditions expressly apply to ICS as an assignee. Mot.

Strike. Gilbert argues that the Hansen Declaration should be stricken, because it

contains new evidence regarding the validity and authenticity of the Terms and

Conditions. Gilbert also argues that the portions of ICS’ Reply that reference ICS’

status as an assignee should be stricken, because the assignee argument was not

developed in ICS’ opening brief and was raised for the first time in ICS’ Reply. Id.



                                           5
   Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 6 of 16 PageID #:186




ICS counters that the evidence in the Hansen Declaration is not new evidence but

rather rebuttal evidence and that it raised ICS’ status as an assignee in its opening

Motion to Compel. See Resp. Strike.

       It is well-established that a reply brief should not present new arguments or

incorporate new evidence for arguments that were not properly supported in an

opening brief. See, e.g., Dr. Robert L. Meinders, D.C., Ltd. v. UnitedHealthcare, Inc.,

800 F.3d 853, 858 (7th Cir. 2015) (“Due process, we have cautioned, requires that a

plaintiff be given an opportunity to respond to an argument or evidence raised as a

basis to dismiss his or her claims.”); Black v. TIC Inv. Corp., 900 F.2d 112, 116 (7th

Cir. 1990) (“Where new evidence is presented in a reply to a motion for summary

judgment, the district court should not consider the new evidence without giving the

movant an opportunity to respond.”); Horvath v. Apria Healthcare, LLC, 2019 WL

5725378, at *2 (N.D. Ill. Nov. 5, 2019) (“‘A reply brief is for replying’—not for

sandbagging.” (quoting Hussein v. Oshkosh Motor Truck Co., 816 F.2d 348, 360 (7th

Cir. 1987))).

       It can hardly be disputed that the Hansen Declaration is new evidence that

was not contained in ICS’ opening Motion to Compel. The Court accordingly grants

this part of the Motion to Strike and will not consider the Hansen Declaration in

resolving the Motion to Compel.

       However, the Court disagrees with Gilbert that ICS’ Reply raises new

arguments. ICS, in its opening brief argued, albeit summarily, that it was an assignee

of Sprint, and ICS reiterates that argument in its Reply. See Mot. Compel at 1 (“ICS



                                          6
   Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 7 of 16 PageID #:187




is entitled to enforce the Arbitration provision of the Terms and Conditions, as an

agent, assignee, and/or third party of Sprint.”). Accordingly, the Court denies this

part of the Motion to Strike and does not strike any other part of ICS’ Reply.

      In sum, the Court grants in part and denies in part Gilbert’s Motion to Strike

[17]. The Court strikes the Hansen Declaration but does not strike any other portions

of ICS’ Reply. The Court now turns to the Motion to Compel.

                               II.     Motion to Compel

      In its Motion to Compel, ICS argues that by activating his Sprint account,

Gilbert agreed to Sprint’s Terms and Conditions. Mot. Compel at 1–2. ICS further

argues that there is a valid and enforceable contract between Gilbert and Sprint for

arbitration; that ICS, as an assignee, agent, or third-party beneficiary of Sprint, can

enforce the arbitration provision in Sprint’s Terms and Conditions; and that Gilbert’s

claims regarding ICS’ Collection Letter are subject to arbitration. Id. at 5–8. As a

result, ICS asks the Court to compel arbitration and either dismiss this lawsuit or

stay this lawsuit pending completion of arbitration. Id. at 9–10.

      In response, Gilbert retorts that ICS has not demonstrated the existence of a

valid arbitration agreement; Illinois law does not allow ICS, a non-signatory, to

enforce an arbitration agreement; and his claims are outside the scope of the alleged

arbitration provision. Resp. Compel.

      Before addressing each of these arguments, the Court reviews the documents

that form the basis of ICS’ Motion.




                                          7
   Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 8 of 16 PageID #:188




                            A. The Underlying Documents

   In support of its Motion to Compel, ICS attached the Declaration of Michelle Dove,

its General Counsel and Chief Compliance Officer (Dove Declaration). R. 10-1, Dove

Declaration. The Dove Declaration includes the following additional facts:

   •   Gilbert’s Sprint account was referred to ICS for collection on or around
       February 4, 2019, after which ICS sent Gilbert a letter informing him of the
       referral and communicated with him on the telephone. Dove Declaration ¶ 3.

   •   ICS has access to Sprint’s account records, which show that Gilbert activated,
       used, and paid for Sprint’s services. Id. ¶ 4.

   •   Based on the attached Terms and Conditions, Gilbert “accepted and agreed to
       be bound by Sprint’s Terms and Conditions through use and payment of the
       account services.” Id.

   •   The Terms and Conditions contain an arbitration provision and a choice of law
       provision. The choice of law provision states that “the Agreement is governed
       by the laws of the state encompassing the billing address of the Device.” Id. ¶¶
       5, 8.

   •   Plaintiff’s billing address was in the state of Illinois. Id. ¶ 9.

   •   Plaintiff was provided with the Terms and Conditions when he began his
       Sprint account. Id. ¶ 13.

   •   “ICS is a third party seeking to collect a debt that is based on, is related to, and
       arises out of Sprint’s Services or Agreement.” Id. ¶ 6.

       Sprint’s Terms and Conditions were attached to the Dove Declaration. Dove

Declaration, Exh. A (Terms and Conditions). ICS does not indicate where the Terms

and Conditions originated, but they appear to come from Sprint’s website, which

states that the Terms and Conditions are “[e]ffective Sept 30, 2017.” Terms and

Conditions at 10-1-5. The top of the printed webpage directs readers to “Click any of

the blue More links to see the full text of the Sprint Wireless Terms and Conditions.”

Id. (emphasis in original). There are blue “More” links throughout the first three

                                             8
   Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 9 of 16 PageID #:189




pages of the printout and at the very top of the fourth page. Id. at 10-1-5–10-1-8.

Beginning near the top of the fourth page, the printout states, “FULL TEXT OF THE

SPRINT WIRELESS TERMS AND CONDITIONS.” Id. at 10-1-8. Following the

“FULL TEXT” language there are no blue “More” links. Id. at 10-1-8–10-1-17. The

Terms and Conditions include the following relevant provisions:

      Who are we talking about? When we say “we,” “us,” “our,” or “Sprint,” we
      mean Sprint Solutions, Inc. When we say “you,” “your,” “customer,” and “user,”
      we mean a Sprint account holder or someone who uses our Devices or Services.
      “Device,” means any phone, tablet, mobile broadband device, or any other
      product or accessory we provide, sell, or that is active on your account with us.
      “Service(s)” mean Sprint-branded offers, rate plans, options, wireless services,
      billing services, applications, programs, products, software, or Devices on your
      account with us, as well as any other product or service that we offer or provide
      to you that references these General Terms and Conditions of Service
      (“Ts&Cs”).

                                               ...

      How do I accept the Service Agreement? If you sign, email, e-sign, open
      the box, or tell us on the phone that you agree, you have agreed! You must be
      of legal age. And most importantly, when your service is activated, you have
      agreed! If you don’t want to agree, don’t do any of these things.

                                         ...

      How do I accept my agreement? You must have the legal capacity to
      accept the Agreement[.] You accept the Agreement when you:

         •   Agree in writing or by electronic signature or by telling us
             you accept by email, over the phone, online, or in person; or

         •   Activate, use, or attempt to use, the Services; or

         •   Pay for the Services; or

         •   Open any package or start any program that says you are
             accepting the Agreement by doing so.

      If you don’t want to accept the Agreement, don’t do any of these things.

                                         ...

                                          9
Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 10 of 16 PageID #:190




   DISPUTE RESOLUTION AND ARBITRATION

   How will we resolve disputes? . . . If we cannot resolve the dispute,
   you and Sprint agree that we will resolve the dispute through individual
   binding arbitration or small claims court, instead of courts of general
   jurisdiction. Back to top

   Mandatory arbitration and waiver of class action

   Instead of suing in court, you and Sprint agree to arbitrate all Disputes
   (as defined below) on an individual, non-representative, basis. You agree
   that, by entering into this Agreement, you and Sprint are waiving the
   right to a trial by jury or to participate in a class action or representative
   action. This agreement to arbitrate is intended to be broadly interpreted.

                                        ...

   “Disputes” include, but are not limited to, any claims or controversies
   against each other in any way related to or arising out of our Services or
   the Agreement, including wireless coverage, Devices, billing services
   and practices, policies, contract practices (including enforceability), and
   service, privacy, or advertising claims, even if the claim arises after
   Services have terminated. Disputes also include, but are not limited to,
   claims that: (a) you or an authorized or unauthorized user of the Services
   or Devices bring against our employees, agents, affiliates, or other
   representatives; (b) you bring against a third party, such as a retailer or
   equipment manufacturer, that are based on, relate to, or arise out of in
   any way our Services or the Agreement; or (c) that Sprint brings against
   you. Disputes also include, but are not limited to, (i) claims in any way
   related to or arising out of any aspect of the relationship between you
   and Sprint, whether based in contract, tort, statute, fraud,
   misrepresentation, advertising claims or any other legal theory; (ii)
   claims that arose before this Agreement or out of a prior Agreement with
   Sprint; (iii) claims that are subject to on-going litigation where you are
   not a party or class member; and/or (iv) claims that arise after the
   termination of this Agreement.

                                        ...

   How does arbitration work?

                                        ...

   Notwithstanding any JAMS Rule to the contrary or any other provision
   in arbitration rules chosen, by agreement, to govern the arbitration, we
   each agree that all issues regarding the Dispute are delegated to the

                                        10
  Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 11 of 16 PageID #:191




      arbitrator to decide, except that only a court (and not the arbitrator)
      shall decide any disagreements regarding the scope and enforceability
      of this agreement to arbitrate.

                                         ...

      The Federal Arbitration Act (“FAA”) applies to this Agreement and
      arbitration provision. We each agree that the FAA’s provisions—not
      state law—govern all questions of whether a Dispute is subject to
      arbitration.

                                         ...

      Anything else? Subject to federal law or unless the Agreement
      specifically provides otherwise, this Agreement is governed solely by the
      laws of the state encompassing the billing address of the Device, without
      regard to the conflicts of law rules of that state. . . . This Agreement
      isn’t for the benefit of any third party except our corporate parents,
      affiliates, subsidiaries, agents, and predecessors and successors in
      interest. You can’t assign the Agreement or any of your rights or duties
      under it, unless we agree to the assignment. We can assign the
      Agreement without notice.

Id. (emphasis in original).

                     B. Existence of an Arbitration Agreement

      A court “must decide whether a contract exists before it decides whether to stay

an action and order arbitration.” Janiga, 615 F.3d at 742. As previously noted, the

party seeking to compel arbitration has the burden of establishing an agreement to

arbitrate. 9 U.S.C. § 4; A.D. v. Credit One Bank, N.A., 885 F.3d 1054, 1063 (7th Cir.

2018). Relying on Dove’s statement that Gilbert accepted the Terms and Conditions

“through use and payment of the account services,” ICS argues that the Terms and

Conditions constitute a valid contract between Gilbert and Sprint. Mot. Compel. at 6.

Therefore, ICS posits that Gilbert is bound by the Terms and Conditions provisions,




                                         11
      Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 12 of 16 PageID #:192




including the arbitration provision. Id. 2 ICS further argues that because Gilbert was

provided with the Terms and Conditions when he opened his Sprint account, this

alone establishes the formation of a contract. Id. at 6–7. 3

         Gilbert responds that ICS has not established a valid contract. Resp. Compel.

First, he argues that ICS has produced a document that appears to contain two

agreements with two separate arbitration and dispute clauses that are materially

different and contradictory. Id. at 1–2. Second, he contends that ICS has not properly

authenticated the Terms and Conditions “clearly downloaded from an internet

website.” Id. at 2. Gilbert further contends that Dove was only able to establish when

Gilbert activated his account and used Sprint’s services after she reviewed Sprint’s

records (which she cannot authenticate because they are not ICS’ records). Id.

         Whether a valid arbitration agreement exists is determined under principles

of state law. Janiga, 615 F.3d at 742. The parties agree that Illinois law applies. Mot.

Compel at 5; Resp. Compel at 3. “Under Illinois contract law, a binding agreement



2In  a footnote, ICS quotes Henderson v. U.S. Patent Comm’n, 2015 WL 6791396, at *4 (N.D.
Ill. Nov. 2, 2015) and insists that even if Gilbert were to argue that he did not know what he
was signing, he would still be bound by the Terms and Conditions. See Mot. Compel at 6 n.2
(“Under Illinois law, ‘a party to a contract is charged with knowledge of an assent to a
assigned agreement.’”). Notably, ICS incorrectly quotes Henderson (“a party to a contract is
charged with knowledge of an assent to a signed agreement.”). 2015 WL 6791396, at *4
(emphasis added) (internal citations omitted). Nevertheless, Henderson does not help ICS,
because ICS has not presented a signed agreement to the Court.

3ICS  cites to several out of jurisdiction cases to support its contention that Gilbert is bound
by Sprint’s website’s Terms and Conditions, none of which apply Illinois law. See Mot. Compel
at 7 (citing Zaltz v. JDATE, 952 F. Supp. 2d 439, 451–52 (E.D.N.Y. 2013); Fteja v. Facebook,
Inc., 841 F. Supp. 2d 829, 838–40 (S.D.N.Y. 2012); Cayaman v. Citi Holdings, Inc., 928 F.
Supp. 2d 1182, 1200 (S.D. Cal. 2013); and MBNA Am. Bank, N.A. v. Boykin, 2009 WL 1026592
(Neb. Ct. App. Apr. 14, 2009)). The Court does not consider these cases.


                                              12
  Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 13 of 16 PageID #:193




requires a meeting of the minds or mutual assent as to all material terms.” Bauer v.

Qwest Commc’ns Co., LLC, 743 F.3d 221, 227 (7th Cir. 2014) (quoting Abbott Labs. v.

Alpha Therapeutic Corp., 164 F.3d 385, 387 (7th Cir. 1999)). This is based on an

objective theory of intent, as opposed to the parties’ subjective understandings. Id.

      “Generally, one of the acts forming the execution of a written contract is its

signing. Nevertheless, a party named in a contract may, by his acts and conduct,

indicate his assent to its terms and become bound by its provisions even though he

has not signed it.” Id. (quoting Carlton at the Lake, Inc. v. Barber, 928 N.E.2d 1266,

1270 (Ill. App. Ct. 2010)) (internal quotations omitted). In the context of internet

agreements, the Seventh Circuit has instructed that assent “is a fact-intensive

inquiry: we cannot presume that a person who clicks on a box that appears on a

computer screen has notice of all contents not only of that page but of other content

that requires further action (scrolling, following a link, etc.). Indeed, a person using

the Internet may not realize that she is agreeing to a contract at all, whereas a

reasonable person signing a physical contract will rarely be unaware of that fact.”

Sgouros v. TransUnion Corp., 817 F.3d 1029, 1034–35 (7th Cir. 2016).

      ICS has not met its burden of establishing a valid agreement to arbitrate,

because it has not shown that Gilbert assented to the Terms and Conditions. ICS has

not provided a signed contract. Instead, it has provided a website printout—the

Terms and Conditions provide a list of actions Gilbert could undertake to accept them

besides signing, including opening a box, or activating, using, attempting to use, or

paying for Sprint services. Terms and Conditions at 10-1-8–10-1-17. Dove states that



                                          13
  Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 14 of 16 PageID #:194




Gilbert “was provided with the Terms and Conditions when he began his Sprint

account” and agreed to them “through use and payment of the account services.” Dove

Declaration ¶¶ 4, 13. However, the Dove Declaration is devoid of any facts regarding

how or when Gilbert received the Terms and Conditions, which became “[e]ffective

Sept 30, 2017,” (Terms and Conditions at 10-1-5), that he was made aware of the

Terms and Conditions at any point, that he ever saw the Terms and Conditions, or

that he had the chance to review the Terms and Conditions. Further, it does not

provide any other information about the actions, if any, Gilbert took with respect to

the Terms and Conditions.

      Without such information, the Court cannot make the necessary fact-intensive

inquiry to determine whether Gilbert assented to the Terms and Conditions. Cf.

Sgouros, 817 F.3d at 1034; see also Johnson v. Uber Techs., Inc., 2017 WL 1155384,

at *2 (N.D. Ill. Mar. 13, 2017) (denying motion to compel arbitration, explaining that

“the information that is lacking” to compel arbitration “is completely within Uber's

control;” therefore, “Uber, as the movant, was required to present to the Court facts

such that a reasonable jury could return a verdict in its favor”); Wilson v. Redbox

Automated Retail, LLC, 2020 WL 1445622, at *7 (N.D. Ill. Mar. 25, 2020) (“Redbox

has failed to present evidence showing that Wilson ever was aware of the Terms of

Use—let alone assented to them.”). Johnson is instructive here. 2017 WL 1155384, at

*1. In Johnson, the plaintiff, individually and on behalf of a class, sued Uber for

sending unsolicited text messages in violation of a federal statute. Id. Uber moved to

compel arbitration based on an alleged agreement to arbitrate. Id. at *2. It supported



                                         14
  Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 15 of 16 PageID #:195




its argument with a declaration from one of its employees. The employee outlined the

process of registering for an Uber rider account via a smart phone and described, on

a step-by-step basis, “what a person sees on his or her phone screen using Uber’s

current version of its application.” Id. Yet, the court denied the motion to compel,

because the employee failed to describe the process as it existed on the date the

plaintiff downloaded the Uber rider application or whether the process described in

the declaration would have been the same on that date. Id. The court was “left to

guess whether, in 2013, [the] [p]laintiff was meaningfully informed of the arbitration

agreement and whether Uber reasonably communicated to the [p]laintiff that, by

clicking on the registration button, he assented to the arbitration agreement.” Id.

      In this case, as indicated above, Dove only states that Gilbert “was provided

with the Terms and Conditions when he began his Sprint account” and agreed to

them “through use and payment of the account services.” Dove Declaration ¶¶ 4, 13.

Dove does not even provide the level of detail that was present in Johnson, such as

the process for Gilbert registering or activating a Sprint account, or in what format

or how Gilbert would have seen the Terms and Conditions. See 2017 WL 1155384, at

*2. The Court is left to guess whether Gilbert was meaningfully informed of the Terms

and Conditions and whether Sprint reasonably communicated to Gilbert that any of

his actions would equal an assent to the Terms and Conditions.

      On the record before it, the Court cannot conclude that ICS has met its burden

to show that the Terms and Conditions constitute a binding agreement between

Gilbert and Sprint. While ICS argues that Gilbert has failed to provide evidence



                                         15
   Case: 1:19-cv-04988 Document #: 30 Filed: 01/28/21 Page 16 of 16 PageID #:196




showing that ICS did not submit a valid contract between Gilbert and Sprint (Reply

Compel at 3), this contention improperly shifts the burden. ICS has the burden of

proving the existence of a valid contract. Without evidence showing Gilbert’s assent

to the submitted Terms and Conditions, the Court cannot determine whether a valid

contract exists. 4 As a result, the Court denies ICS’ Motion to Compel.

                                      Conclusion

      For the reasons set forth above, the Court denies in part and grants in part

Gilbert’s Motion to Strike [17]. The Court also denies ICS’ Motion to Compel

Arbitration [10].




Dated: January 28, 2021
                                                 United States District Judge
                                                 Franklin U. Valderrama




4Because   ICS has not established that the Terms and Conditions constitute a binding
agreement between Gilbert and Sprint, the Court need not address Gilbert’s arguments that
the Dove Declaration cannot be used to authenticate the Terms and Conditions and that the
Terms and Conditions cannot constitute a valid agreement because they contain
contradictory provisions. Similarly, the Court need not address ICS’ status as an assignee,
agent, or third-party beneficiary of Sprint, or the parties’ scope arguments.

                                            16
